United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 96-2957
                                ___________

Dara Gen Neal,                       *
                                     *
           Appellant,                *
                                     *
      v.                             *
                                     * Appeal from the United States
City of Springfield, a               * District Court for the
Corporation, broken down as to       * Western District of Missouri.
departments and/or offices           *
involved: Health Department,         *       [UNPUBLISHED]
City Prosecutor’s Office,            *
Springfield Police Department,       *
Rabies Control,                      *
                                     *
           Appellee.                 *
                               ___________

                   Submitted:   May 5, 1997

                       Filed:   May 8, 1997
                                ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.


     Dara Gen Neal appeals from the district court's1 order dismissing her
42 U.S.C. § 1983 action and pendent state law claims, which arose out of
an alleged dog-bite incident; she also appeals from the court's subsequent
order refusing to grant her relief from the judgment.   Having reviewed the
record and the parties' briefs, we conclude that the district court
correctly




     1
      The Honorable Ortrie D. Smith, United States District Judge
for the Western District of Missouri.
denied   relief,   and   that   an   extended   discussion   is   not   warranted.
Accordingly, we affirm.     See 8th Cir. R. 47B.


     A true copy.


            Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-